Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.157 Filed 06/23/20 Page 1 of 17




            Deposition Transcript of Dillon Burnett
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.158 Filed 06/23/20 Page 2 of 17

    BURNETT v. GRIFFITH                                         DEPOSillON OF DILLON BURNETl


                                        STATE OF MICHIGAN
                FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION
          DILLON BURNETT,
          an individual,

                Plaintiff,

          v                                                  File No. 1:19-cv-257

                                                             HON. JANET T. NEFF and
                                                             MAGISTRATE JUDGE SALLY
                                                             JACOBA BERENS
          JOSH GRIFFITH,
                Defendant.
                                                 I

                                 DEPOSITION OF DILLON BURNETT

                Taken by the Defendant on the 20 t h day of February, 2020, at

                320 North Hubbard, Saint Louis, Michigan at 1:00 p.m.



          APPEARANCES:

          For the Plaintiff:              MR. WILLIAM F. PIPER (P38636)
                                          William F. Piper PLC
                                          1611 West Centre Avenue, Suite 209
                                          Portage, Michigan 49024
                                          (269) 321-5008

          For the Defendant:              MR. MICHAEL S. BOGREN (P34835)
                                          Plunkett Cooney
                                          333 Bridge Street NW, Suite 530
                                          Bridgewater Place
                                          Grand Rapids, Michigan 49504
                                          (269) 226-8822
          Also Present:                   Mark Ott




                                                Page 1


                                  NetworkReporting /
                                  -%'1C~(;Ctjpf JIEPOAWIS~
                                        800-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.159 Filed 06/23/20 Page 3 of 17

    BURNETT v. GRIFFITH                                                              DEPOSillON OF DILLON BURNET

       1   RECORDED BY:            Emilee Nielsen, CER 9361           1             Saint Louis, Michigan
                           Certified Electronic Recorder              2             Thursday, February 20, 2020 - 1:17 p.m.
       2                   Network Reporting Corporation              3             MR. BOGREN : Let the record reflect that this is
                           Firm Registration Number 8151              4     the date, time and place noticed for the deposition of the
       3                   1-800-632-2720                             5     Plaintiff, Dillon Burnett, in the matter of Burnett versus
       4                                                              6     Josh Griffith.
       5
                                                                      7            Mr. Burnett, my name is Michael Bogren. I
       6
                                                                      8     represent Josh Griffith in the lawsuit that you've filed.
       7
                                                                      9     I'm going to be asking you some questions here today. A few
       8
       9                                                             10     ground rules; if you don't understand one of my questions,
      10                                                             11     please tell me. I'm not trying to trick you, I'm just
      11                                                             12     trying to get information. So if you don't understand my
      12                                                             13     question, that's not going to be helpful to either one of
      13                                                             14     us, so please tell me and I'll restate it so you do
      14                                                             15     understand it.
      15                                                             16            MR. BURNETT: Okay.
      16                                                             17            MR. BOGREN : If you don't hear a question,
      17
                                                                     18     obviously tell me and we'll repeat it. If you can answer a
      18
                                                                     19     question with a "yes" or a "no,• please say "yes" or "no"
      19
                                                                     20     rather than nodding or shaking your head or saying "uh-huh"
      20
      21                                                             21     or "unh-unh" because the court reporter has to take down
      22                                                             22     everything that's said.
      23                                                             23             MR. BURNETT: Okay.
      24                                                             24              MR. BOGREN : And when she transcribes "uh-huh"
      25                                                             25     it's kind of difficult when you go back and read the

                             Page 2                                                              Page 4

       1                  TABLE OF CONTENTS                           1      transcript to figure out what was being said. So if you do
       2                                           PAGE               2      that -- and I've been doing this for 35 years and I have yet
       3                                                              3      to be in a deposition where somebody hasn't done it -- I'm
             Examination by Mr. Bogren •.. .. ...•. .... . . 5
                                                                      4      going to ask you to darify. I'm going to say "Is that
       4
       5                                                              5      'yes' or is that 'no'?" I'm not challenging your answer.
       6                   EXHIBIT INDEX                              6      I'm just making it dear for the record what your answer is.
                                                   PAGE               7      Okay?
       7                                                              8              MR. BURNCTT: Okay.
       8     Deposition Exhibit 1 marked ..........•.... 18           9              MR. BOGREN: Please wait for me to finish my
                (Complaint)                                          1o      question before you start to answer it. And by the same
       9
                                                                     11      token, I'll wait for you to finish your answer before I ask
                (Exhibit retained by Mr. Bogren)
      10                                                             12      my next question because, again, she ca n't take down two
      11                                                             13      people talking at the same time. Okay?
      12                                                             14              MR. BURNCTT: Okay.
      13                                                             15              MR. BOGREN: I guess the break thing is sort of
      14
                                                                     16      off the table here, so we'll just get started.
      15
                                                                     17              MR. BURNCTT: Okay.
      16
      17                                                             18              REPORTER: Do you solemnly swear or affirm that
      18                                                             19      the testimony you're about to give will be the whole truth?
      19                                                             20              MR. BURN CIT: Yes, I do.
      20                                                             21                        DILLON BURNCTT
      21                                                             22          having been called by the Defendant and sworn:
      22
                                                                     23                         EXAMINATION
      23
      24                                                             24   BY MR. BOGREN:
      25                                                             25   Q We're at the Central Michigan Correctional Facility in Saint

                              Page 3                                                              Page 5
                                                                                                            2    (Pages 2 to 5)


                                                   ~~~~~y
                                                     80<>-832-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.160 Filed 06/23/20 Page 4 of 17

    BURNEIT v. GRIFFITH                                                                                    DEPOSITTON OF DILLON BURNET

       1         Louis which is where you're incarcerated; correct?                           violation.
       2     A   Yes.                                                                 2   Q All right Thank you. And you were arrested by a Van Buren
       3     Q    And my understanding is you pied guilty to first degree home        3       County Sheriff's Deputy who was - as I understand It, he
       4         Invasion in Van Buren County Circuit Court which led to your                 was Investigating a report of an abandoned car and you
       5         incarceration here; is that correct?                                 5       arrived at the scene and when he ran you through LEIN, there
       6     A   Yes.                                                                 6       was a warrant outstanding; Is that right?
       7     Q    It's also my understanding that you were sentenced in Van           7   A    I don't know what he did, but when I came back to my car,
       8         Buren County on August 12th of 2019 based on a guilty plea;          8       yes, he was there and I was dearly the owner of the car.
       9         is that correct?                                                     9   Q And he arrested you for the outstanding warrant for failure
      10     A   Yes.                                                                1o       to appear, Is that your understanding?
      11     Q    And you were sentenced to a prison term of seven years, one        11   A   For my warrant, yes, sir.
      12         month to 20 years; is that correct?                                 12   Q And then he took you to the - to the jail In Paw Paw?
      13     A   Yes.                                                                13   A   Yes.
      14     Q    And was that Judge Brickley that sentenced you?                    14   Q And you were arraigned by a video arraignment on that same
      15     A   Yes.                                                                15       day; correct?
      16     Q   The date of the offense that gave rise to that sentence was         16   A   Yes.
      17         July 28 of 2018?                                                    17   Q   And that was In front of Judge McKay?
      18     A   Yes.                                                                18   A   Yes, sir.
      19     Q    Do you recall when you were arrested for that July 28, 2018        19   Q    Have you seen the video of the arraignment?
      20         offense?                                                            20   A   No.
      21     A   Yes.                                                                21   Q   There Is a video of the arraignment which I've seen.
      22     Q    When?                                                              22   A   Yes.
      2 3-   A    On the 28th of July.                                               23   Q    And based on my review of the video It appears that Judge
      24     Q    And then were you lodged in the Van Buren County Jail when         24       McKay held the arraignment, set a bond of $10,000 and then
      25         you were arrested?                                                  25       also held you In contempt and sentenced you to 93 days in

                                        Page 6                                                                          Pa g e 8

       1     A   Yes.                                                                 1       jail; is that accurate?
       2     Q   And did you bond out or were you in the jail until your              2   A    Yes.
       3         guilty plea?                                                         3   Q So after the arraignment, you were taken to the booking area
             A   I was in the jail the whole time.                                            in the jail.
       5     Q   Okay. Do you recall what agency arrested you?                        s   A    It was in the same room as the arraignment room.
       6     A   I think state police.                                                6   Q Now, there's also a video of - a jail video of you in that
             Q   And where -- physically where was the offense committed?             7       room after the arraignment. Have you seen that video?
       8     A   Ata home.                                                            8   A    No.
       9     Q   Yeah .                                                               9   Q    Your hands were handcuffed behind your back, is that -
      1o     A   I don't know the address or anything. It was in Lawton.             1o       after the arraignment; is that correct?
      11     Q That's what I was asking.                                             11   A    I truly don't remember that.
      12     A   Okay.                                                               12   Q    Do you remember anything about being in that room - well,
      13     Q    Now, you filed a lawsuit against Josh Griffith because of an       13       let me - strike that. Let me ask you this: Have you read
      14         event that occurred earlier in 2018 and specifically on             14       the report that was written by Mr. Griffith in this case?
      15         January 12th of 2018; is that correct?                              15   A    No.
      16     A   Yes.                                                                16   Q Mr. Griffith in his report - and this seems to be born out
      17     Q    And again as I understand it, you were arrested on January         17       by the video, but rm just going to ask you if you remember
      18         12th of 2018 for failure to appear for an earlier bond              18       this. Your hands were handcuffed behind your back and then
      19         condition; is that accurate?                                        19       the handcuffs that were attached to you were then attached
      20     A   For failure to go to a worik crew, yes.                             2o       to a handcuff that was on a bench. Do you remember that?
      21     Q And being a part of the work crew was a condition of the              21   A    Yes.
      22         bond that had been set for an earlier arrest; is that right?        22   Q    Do you remember unscrewing the bolt that held -
      23     A   No, it was --                                                       23   A    Yes, I do.
      24     Q    Okay.                                                              24   Q Why did you do that? Why did you unscrew that bolt?
      25     A   Being on a work crew was part of a guilty plea to a bond            25   A    Because it -- because it was loose. There was no --

                                        Page 7                                                                          Page 9
                                                                                                                                   3   (Pages 6 to 9)


                                                              ~~~~~
                                                                      800-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.161 Filed 06/23/20 Page 5 of 17

    BURNETT v. GRIFFITH                                                                            DEPOSIDON OF DILLON BURNEl

       1   Q    Just something to do?                                                  I said. I   was being honest with him. I told him what I
       2   A    Yes, because it was loose and I could.                                 said. He didn't like that. He sentenced me to 92 days.
       3   Q And then after you unscrewed that, you showed mudi more           3               I was very -- In my mind, I   was confused at why my
               flexibility than I ever could and you put your hands from               honesty led me to more time In jail when I was there for
       5       behind you under your legs to In front of you; correct?         5       something I originally didn't do. And I couldn't even go to
       6   A    I don't remember that part.                                    6       that court date. And I also couldn't have my attorney to
       7   Q If that's what the video shows, you don't have any reason to      7       help me understand those things.
       8       dispute it; fair?                                                   Q   So did you want to - I mean, did you feel confused? Is
       9   A No; fair.                                                         9       that why you wanted to talk to mental health?
      1o   Q Do you remember that after you unscrewed the bolt, two of        10   A   I wanted to talk to them because I didn't understand how I
      11       the correction's officers and a deputy came over and           11       was In jail and how I was getting 92 days for being honest.
      12       re-handcuffed you to the bench?                                12   Q   And you thought they could shed some light on that?
      13   A    Yes.                                                          13   A   I just didn't know what else to do. I wasn't -- I wasn't
      14   Q And when they did that, do you recall that one of your hands     14       sure that it was okay that that was happening.
      15       was handcuffed to one end of the bench and the other hand      15   Q    Were you angry would you say at that point?
      16       was handcuffed to the other end of the bench?                  16   A   No, I was just very confused.
      17   A    Yes, I do.                                                    17   Q    If you recall, who - you said you wanted to talk to your
      18   Q    Did you have any discussions - and I say "discussions."       18       attorney. Do you remember who your attorney was?
      19       Did you say anyth ing to the deputies or to the CO's when      19   A   Yeah, Gary Stewart.
      2o       that was going on or did they say anything to you that you     2o   Q    And, if you know, what happened with that afternoon court
      21       recall?                                                        21       appearance?
      22   A    The only thing -- I remember requesting to talk to mental     22   A   I don't know.
      23       health. I don't know if it was at that time or prior, but,     23   Q    Do you know what happened to that underlying charge that was
      24       yes.                                                           24       pending?
      25   Q    And you did then see someone from mental health; correct?     25   A   Yes, I ended up --1 ended up pleading guilty so I could get

                                        Page 10                                                               Pa g e 12

           A   I did, yes.                                                     1       out of jail after I was slammed on my head.
       2   Q   And the report says that her name is Anne Niemi. Do you         2   Q    And what was that underlying charge?
       3       know if that was her name?                                      3   A    Domestic violence.
           A   From being Incarcerated after that, I do believe that that          Q    And do you recall what judge you pied guilty in front of?
       5       was the same person and I ended up knowing her name In my       5   A    McKay.
               Incarceration after that. So I believe that Is her, yes.        6   Q    So based on the records, it appears that you were released
           Q So were you taken from that area where you were handcuffed        7        from Van Buren County Jail on January 22nd, which would have
               to another part of the jail to see the - the person from                 been 10 days after you were first brought there. Is that -
               mental health?                                                  9   A    That sounds about correct, yes, sir.
      10   A   No.                                                            1o   Q So would you        have pied guilty on the 22nd, do you think?
      11   Q    Where did you see the person from mental health?              11   A    After I pied guilty, I was released within the hour, so I
      12   A   Right where I was handcuffed.                                  12       believe so.
      13   Q    So she came down to that area?                                13   Q     And was Mr. Stewart with you when you pied guilty?
      14   A   Yes.                                                           14   A    Yes, sir.
      15   Q    When you asked to somebody from mental health, why did you    15   Q     And was that a personal appearance or was that also by
      16       want to see somebody from mental health?                       16        video?
      17   A    Because In my arraignment, McKay told me I couldn't have my   17   A    I and Mr. Stewart was in front of McKay.
      18       attorney there and then he wouldn't answer my questions        18   Q Over in South Haven?
      19       about my court date that I had at 2:00 o'clock. He just        19   A     No.
      2o       told me that that's Irrelevant, that I don't need my           2O   Q Or was that in Paw Paw?
      21       attorney. And this Is why I was cursing. And I wasn't          21   A     In Van Buren, in Paw Paw.
      22       cursing at him. I was cursing in the words I was using.        22   Q Now let me back up to the 12th. You asked to see mental
      23       And when I got sentenced to that 10 days and then when I       23        health and Anne Niemi from mental health came down to talk

      24       went off the camera to do my own thing, to look at my          24        to you; correct?

      25       paperwork, I said something under my breath. He asked what     25   A     Correct.


                                        Page 11                                                                Pa g e 13
                                                                                                                      4 (Pages 10 to 13)


                                                                ~=~:~Y
                                                                 800-032-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.162 Filed 06/23/20 Page 6 of 17

     BURNETT v. GRIFFITH                                                                                             DEPOSITTON OF DILLON BURNEl

            Q How long did that interaction last, would you say?                             1       Q And did you complain - you know who Josh Griffith Is;
       2    A I truly don't remember, but I remember her writing a full,                      2          correct?
       3      llke, two pages. So enough for me to talk her ear off for                       3      A I do now. At that time, I did not. But, yes, it took me a
              two pages.                                                                               couple months in Van Buren County to realize which one it
       5    Q   And you were telling her about what had happened to you?                     5         was; yes.
       6    A Yes.                                                                            6      Q    Did you compla in to Josh Griffith or any other CO about the
       7    Q   According to the - to the records, she recommended that you                  7           suicide gown?
       8        be placed on suicide watch and placed in an anti-suicide                      8      A Yes, there was two officers in there at the time that I was
       9        gown. Did she tell you that she was going to make that                        9        complaining; yes.
      10        recommendation?                                                             lo       Q    One of them was Josh Griffith?
      ll    A   No.                                                                         11       A Yes, sir.
      12    Q   Who told you that that was her recommendation?                              12       Q    Do you know who the other one was?
      l3    A   Nobody.                                                                     13       A I think it was Tesser, but I truly don't --
      14    Q   You were placed in an anti-suicide gown; correct?                           14       Q    Did either of them tell you that once you got to the cell
      15    A Yes.                                                                          15           that they would get you another gown or they would fix the
      16    Q   And do you have a memory of that?                                           16           gown or something along those lines?
      17    A Yes, I -- once I was done talking with her, I remember them                   17       A    No.
      18      saying, "You need to come back here and get Into this."                       18       Q    And I'm going to talk to you about the specific Incident in
      19      Well, Instead of having clothes, he had some mat looking                      19           a minute, but you were taken to Lakeview Hospital for a cut,
      2o      thing. And so I do remember that.                                             2o           a laceration on your head and you got three stitches;
      21    Q   And did they tell you why they wanted to put you in that?                   21           correct?
      22    A   No.                                                                         22       A Yes, sir.
      23    Q    Now, you said that you have since spoken to Anne Niemi under               23       Q    Now, In the - in the Lakeview records, It's - there's a
      24        other circumstances; correct?                                               24           statement In there - give me a second.
      25    A Yes.                                                                          25                   (Counsel reviews documents)

                                       Page 14                                                                                    Page 16

        1   Q Did you ever talk to her about what occurred on that day?                              Q   It says that you were placed in a body suit that was not
        2   A    No.                                                                                     fastening correctly. You were asking for help with it and
        3   Q On January 12th of 2018, were you being treated for any                                    the next thing you recall is waking up on the ground. Is
                mental health issue?                                                                     that accurate?
        5   A    January 12th?                                                                5      A   That's --
        6   Q    Yeah.                                                                               Q Was it at the time?
        7   A    No.                                                                          7      A I'm not -- that Is accurate, but it Is missing the part
        8   Q    Had you been treated for any mental health issue up to that                           about me complaining about my junk.
        9        point in your life?                                                          9      Q    But it - do you remember the actual physical action that
      10    A     No.                                                                       1o           caused the injury to your head?
      11    Q    Did any of CO's tell you that Anne Niemi or mental health                  11       A   No.
      12         had told them that you needed to be placed on suicide watch?               12       Q   What's the last thing you remember before that?
      13    A    No.                                                                        13       A I remember an officer on the right of me and an officer at
      14    Q    Did you consider yourself suicidal?                                        14         the door and I remember talking about not understanding why
      15    A    No.                                                                        15         I'm -- this thing doesn't velcro. And then I woke up.
      16    Q Did you ask them why you were being placed in the suicide                     16       Q    There's also video of that part of your interaction at the
      17         gown?                                                                      17           jail.
      18    A    I asked why I had to be in this thing where my junk was                    18       A Yes.
      19        hanging out.                                                                19       Q    Have you seen that video?
       2o   Q     And again I've seen the video, but tell me how your junk was              20       A    No.
       21        hanging out. I mean, was it in the front, on the side?                     21       Q    When you got back from the hospital - and again we're going
       22   A    It's not that it was specifically hanging out that I was                    22          to talk about the incident itself in a little bit But when
       23       worried about. It's that this is literally a mat with a                      23          you got back from the hospital, it appears that you were
       24       hole in it with velcro on the sides and the velcro was not                   24          placed in the cell on suicide watch, is that your
       25       together. So I was just wide open to everything.                             25          understanding?

                                       Page 15                                                                                    Page 17
                                                                                                                                           5 (Pages 14 to 17)

                                                              NetworkReporting I
                                                              - SLUEIWifi Cf»fT   JIEPORWIS':.:2./
                                                                       800-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.163 Filed 06/23/20 Page 7 of 17

    BURNElT v. GRIFFITH                                                                             DEPOSmON OF DILLON BURNIT

       l   A   I was in max cell -- in a max cell, yup. And now I know              A   No, not when I first woke; unh-unh. When I first -
       2       that it was suicide watch, but even my whole 10-day stay I       2   Q Was anybody near you?
       3       didn't know that's what was happening.                           3   A   There was like 20 people around me It felt like.
           Q    Did you ask them why you were In that cell as opposed to In,        Q And could you tell what any of them were doing?
       5       you know, general population or any -                            5   A   Standing there ls what I thought.
       6   A   Yes, they told me I was on a medical hold because of my          6   Q    Do you have any way to j udge how long you think you were
       7       scar; not like a hold, but like a medical observation            7       unconscious?
       8       because of my scar.                                                  A No.
       9   Q    You're aware that Mr. Piper filed a Complaint In the court      9   Q At some point, did somebody put pressure on this cut on your
      1o       on your behalf?                                                 10       head?
      11   A   Yes.                                                            11   A I don't remember that, but clearly we had to have, because I
      12   Q Have you seen that Complaint?                                     12       was bleeding everywhere.
      13   A    No.                                                            13   Q Do you remember one of the - one of the nurses coming down,
      14   Q Okay.                                                             14     Roslyn Hickmott? Do you know who Roslyn is?
      15               (Deposition Exhibit 1 marked)                           15   A   No.
      16   Q Mr. Burnett, I'm going to show you what we've marked as           16   Q But do you remember a nurse providing some treatment to you
      l7       Exhibit 1, which is the Summons and the Complaint or at         17       while you were in that room?
      18       least a copy of it that was filed on your behalf. And, if       18   A   No.
      19       you could, just take a - you don't need to read it. I           19   Q    Do you recall how you were transported to Lakeview?
      2o       just - I'm going to - after you see It, I'm going to ask        20   A   No; no, I don't, actually.
      21       you if that refreshes your memory about whether you've seen     21   Q Do you remember being at Lakeview and having the stitches
      22       it before.                                                      22       put in?
      23   A   Okay.                                                           23   A   I don't remember the stitches, but I remember being on the
      24               (Witness reviews exhibit)                               24       hospital bed and being shackled.
      25   Q Doesn't ring a bell?                                              25   Q    Do you recall who from the jail accompanied you?

                                       Page 18                                                                  Page 2 0

       l   A    No; no, I've never seen it.                                         A No.
       2   Q    There's some allegations in the Complaint - it starts on        2   Q Do you remember talklng to the doctors or the nurses or
       3       paragraph 13 here and goes through paragraph 16 that alleges     3       physician's assistant or anybody while you were at the
               what happened in the incident itself. Could you read those               hospital?
       5       13, 14, 15 and 16 to yourself?                                   5   A    I remember one of the nurses, I think she was, but I don't
       6                 (Witness reviews exhibit)                              6       remember, like, our conversation or anything of those
       7   Q You've had a chance to read that?                                  7       details.
       8   A    Yes; yup.                                                       8   Q The Lakeview records show that you were given a CT scan
       9   Q    My understanding is that you don't have any independent         9     while you were at the hospital. Do you remember that?
      lo       memory of the events; is that fair?                             lo   A    I don't remember the CT scan, but now that you say that, I
      11   A    Yes.                                                           11       do remember going down the hallway on a bed.
      12   Q    So whatever is - is alleged in here is based on infonnation    12   Q    Do you remember ta lklng to -
      13       that Mr. Piper would have obtained from some other source;      13   A    You're actually bringing up things I haven't -- I didn't
      14       is that -                                                       14       even know I remembered, actually, just to be honest with
      15   A    Yes.                                                           15       you.
      16   Q So the next thing you remember was being on the floor?            16   Q That's fine. And that's all I'm asking you to do. Do you
      17   A    Yes.                                                           17       recall having any conversations with any of the medical
      18   Q    Were you on your back, on your front, on your side; do you     18       professionals about the results of any tests that they might
      19       recall?                                                         19       have done?
      20   A    I was on my face like this (indicating).                       20   A    No.
      21   Q    And when you say "like this," your head was turned to the      21   Q    And you've not seen the Lakeview records, have you?
      22       side, but you were facedown on the floor?                       22   A    I do not believe so.
      23   A    I was belly down with -- I remember seeing the desk.           23   Q The records state that when you left the hospital, no
      24   Q Was somebody holding paper towel or a bandage or anything to      24       prescriptions were requested or ordered as a result of your
      25       your head or not at that point?                                 25       treatment Is that your memory? That Is, that you


                                       Page 1 9                                                                 Page 2 1
                                                                                                                         6   (Pages 1 8 to 2 1)


                                                              ~:~=.Y
                                                               800-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.164 Filed 06/23/20 Page 8 of 17

    BURNETT v. GRIFFITH                                                                                                DEPOSffiON OF DILLON BURNETl

                didn't - when you left the hospital, you didn't have a                             1      A    I did construction, but I specialized in siding.
      2         prescription to take any medications?                                              2      Q    And where was the business located?
      3    A That sounds fair.                                                                     3      A    In Lawton.
           Q And before you were arrested on the 12th, were you taking --                          4      Q    Out of your house?
      5         I mean, had any medications been prescribed for you?                               5      A    Yes.
      6    A    No.                                                                                6      Q    Were you married at that time?
      7    Q So when you did your jail intake and they asked you if you                            7      A    Yes.
                have any prescriptions or any medications, you didn't have                         8      Q    And what was your wife's name?
      9         any?                                                                               9      A    Constance Burnett.
     10    A    I said •no,• corTect.                                                            10       Q Do you recall when you were manied to Constance?
     11    Q Do you remember having the sutures removed?                                         11       A The date we got married?
     12    A    Yes.                                                                             12       Q Well, give me the year. How's that?
     13    Q And where was that done; do you recall?                                             13       A Yeah, 2015.
     14    A    In the hallway.                                                                  14       Q Are you still married to Constance?
     15    Q At the jail?                                                                        15       A No.
     16    A    At the jail In the hallway outside of my cell.                                   16       Q When were you divorced?
     17    Q One of the nurses did that?                                                         17       A 2018.
     18    A Ibelleve so.                                                                        18       Q Before or after your arrest in July?
     19    Q And if you were in for 10 days, do you know how many days                           19       A Like December of 2018, so after.
     20         along it would have been after you got them that they were                       20       Q Were you manied before you were manied to Constance?
     21         removed?                                                                         21       A No.
     22    A    I want to say It was, like, the seventh or eighth day and I                      22       Q And you have two children?
     23         remember that because I remember something about the doctor                      23       A One biological, but to me two children, yes, sir.
     24         saying that they should be removed within, like, five days                       24       Q So are those both Constance's children, then?
     25         or they can grow Into the scar.                                                  25       A Yes, sir.

                                         Page 22                                                                                   Page 24

       l    Q     When they were removed, was there any difficulty removing                               Q   Did you ever adopt the other child?
       2         them?                                                                            2       A   No.
       3    A     No.                                                                             3       Q So you    consider the other child one of your children, but
       4    Q     At the time that you were arrested on January 12th, were you                     4          legally not one of your children?
       5         employed?                                                                        5       A   Correct.
       6    A     Yes.                                                                             6      Q   Okay. Through CB Builders, did you have medical insurance?
       7    Q And where did you work?                                                              7      A   No.
       8    A     For myself, CB Builders, LLC.                                                    8      Q   Did Constance work at the time?
       9    Q     Stevie?                                                                          9      A   No.
      10    A     CB.                                                                            10       Q   You testified that you were not under - or you were not
      11    Q Oh, CB? I'm sorry. CB Builders, LLC?                                               11           receiving any prescription medications at the time you were
      12    A     Yes.                                                                           12           arrested In January of 2018; correct?
      13    Q     Did you have any employees at the company other than                           13       A   Correct.
      14         yourself?                                                                       14       Q   Did you have a regular family doctor that you would go to?
      15    A     At that time, no.                                                              15       A   No.
      16    Q     How long had that been an ongoing company?                                     16       Q    Do you recall the last time you would have been to a doctor
      l7    A     For a year by that point.                                                      17           before your arrest on January 12th of 2018?
      18    Q     Okay.                                                                          18       A    Probably sometime within -- well, that w as -- I think the
      19    A     Well, two years but one year on that name.                                     19           last time I had been to the doctor was for a kidney stone
      2o    Q And what was the name before that?                                                 20           and I think that that was 2000- and -- the end of 2016.
      21    A     Custom Built.                                                                  21       Q And do you know which doctor you went to?
      22    Q CB?                                                                                22       A   No, j ust the ER in Paw Paw.
      23    A     Yup.                                                                           23       Q   There's also a reference in the medical records from
      24    Q     And what -- I think I probably know, but what was the                          24           Lakeview that says that a Dr. Andrea Allman in November of
      25         business of CB Builders, LLC?                                                   25           2016 directed you to take ibuprofen as needed for mild to


                                          Pag e 2 3                                                                                Pa g e 25
                                                                                                                                           7 (Pages 22 to 2 5)

                                                                  NetworkReporting I
                                                                   - s:r.l1EllU C'OIA'fT REPOBTERS:.:2/
                                                                             8()0.632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.165 Filed 06/23/20 Page 9 of 17

    BURNETT v. GRIFFITH                                                                                                DEPOSillON OF DILLON BURNET

       1       moderate pain. Would that have been for the i<ldney stone?                              A   The plea agreement for that was six months misdemeanor
       2   A   Probably, yes, sir.                                                             2           probation to wipe the charge out, I believe, and also part
       3   Q And then there's also a note that you had been prescribed an                      3           of the plea agreement was to serve my remaining time In
               epl pen by Dr. Pearce, that's P-e-a-r-c-e, Dupuis,                                          jail. He didn't just let me out. I had to serve that doing
       5       D-u-p-u-1-s, In October of 2015. Does that ring a bell?                         5           work crew. So that was the plea agreement, but that was not
       6   A I remember getting the epi pen, so I believe that my wife                         6           my sentence.
       7     had set that up more than likely so I don't know the                              7       Q    What was your sentence?
       8       details, but, yes.                                                              8       A   Well, when I went back on February 21st, he pulled my plea
       9   Q    And do you know what the epl pen was prescribed for? You                       9           and sentenced me to a year of probation and made me serve
      1o       have an allergy?                                                              1o            the rest of my 92 days In jail Instead of allowing me to do
      11   A Yeah, I have severe food allergies; yes.                                        11            my work crew.
      12   Q To?                                                                             12        Q So were you taken from the hearing back to the jail?
      13   A   To milk, peas, red meat; it's the type of protein and it's                    13        A   From when I pied guilty?
      14       sodium caseinate, I believe.                                                  14        Q Yeah.
      15   Q    Have you ever had to use the epl pen?                                        15        A   Yes.
      16   A    Not since I owned it, no, but I've needed one prior to that.                 16        Q    And back to Van Buren County?
      17   Q So at the time or your arrest, were you carrying an epl pen                     17        A   Yes.
      18       with you?                                                                     18        Q    So then how long were you In - at the Van Buren County Jail
      19   A    No.                                                                          19            that time from February 21st until when?
      2o   Q    Had you been carrying one with you for some period of time                   20        A   Okay. 48daysaftertrusteetime.
      21       or was it just at the house in case you needed it?                            21        Q    So sometime in April you would have been released?
      22   A    Well, I actually had it in my vehicle, so at the time of the                 22        A   I believe so, April. I don't remember the date.
      23       arrest on that date, 2012, or January 12, yes, it was in my                   23        Q    When you were brought back to the jail that time, were you
      24       car's glove compartment.                                                      24          taking any medications?
      25   Q The intake form does state that you have a milk allergy,                         25       A No.


                                      Page 26                                                                                      Page 28

       1       cheese, et cetera. And then - so it says, "No milk                                      Q    During that period of time is when you started talking to
       2       products,• on your diet form . When you were brought into                       2           Anne Niemi?
       3       the jail, did you tell them that you could have an                              3       A    No.
       4       anaphylactic reaction to milk products?                                                 Q    When did you start talking to Anne Niemi?
       5   A    I told them I was severely allergic, like a bee sting type                     5       A    When I became incarcerated in July.
       6       of allergic, yes.                                                               6       Q    In late February, March, before your release in April in
                                                  I
       7   Q    And is that also true when you were brought into the MDOC                      7           that time period, did you have any interactions with Josh
       8       custody? Is that their information about you as well?                           8           Griffith?
       9   A    Yes.                                                                           9       A    No, we had just seen each other or whatever; nope.
      10   Q And have you had a severe allergic reaction since you've                         1o       Q    Ever talk about what happened on January 12th with him?
      11        been in DOC custody that's required epinephrine?                              11       A    No.
      12   A    No; no.                                                                       12       Q Did you talk to any other CO about what happened on January
      13   Q So after your release from the Van Buren County Jail roughly                     13           12th?
      14       January 22nd after your guilty plea - and Jet me ask you                       14       A lust a couple had mentioned that they had seen what
      15       about that. So you pied guilty to the underlying domestic                      15         happened, but no details.
      16       violence charge; is that right?                                                16       Q Then ~fter your arrest in July -
      17   A    Correct.                                                                      17       A Speaking of that, though --
      18   Q    And as part of that guilty plea, Judge McKay released you                     18       Q    Yeah, go ahead.
      19        from the rest of your 93-day sentence for contempt?                           19       A I worked In the kitchen. The kitchen lady said that it was
      20   A    Correct.                                                                      2O           crazy, that she thought someone had died because of the way
      21   Q     And sentenced you to time served on the domestic violence                    21           they were acting and stuff like -- and which the kitchen Is
      22     guilty plea?                                                                     22           right across from that room. That's the first time I found
      23   A He didn't sentence me that day. I had to come back in                            23           out that I was knocked out for such a long time. She said
      24        February 21st, I think, to be sentenced for that plea.                        24           that it was wild, that it -- that they didn't know what was
      25   Q     And then what was - what was the sentence for that?                          25           going on for -- she seemed like - like 30 minutes. She

                                      Page 27                                                                                      Page 29
                                                                                                                                            8 (Pages 26 to 29)

                                                             NetworkReporting /
                                                             - S-1.VC*Of COillT   .REPO!i1E:RS':.:2/
                                                                      800-632·2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.166 Filed 06/23/20 Page 10 of 17

     BURNElT v. GRIFFITH                                                                                     DEPOSffiON OF DILLON BURNET;

               said it seemed like I was knocked out for forever. That's                        really sure. Say it one more time.
       2       when I kind of first started hearing about the details Is                2   Q    Sure. You said they were become more frequent; right?
       3       when I was working In the kitchen and the kitchen lady was               3   A   Yes.
               telling me anything about It.                                                Q    And now you get them a couple times a month?
       5   Q    Do you remember the kitchen lady's name?                                5   A   That severe, yes; yeah.
       6   A   No. She was -- I don't know If it makes a difference, but I              6   Q When did they start getting so that they were a couple times
       7       think she was fired by the time of my next day. And she was              7       a month as opposed to less frequently than that?
       8       also a skinny, older lady and the other two were kind of                 8   A   I'm not exactly sure. Since then, I've had the migraines,
       9       bigger. So I guess If that --                                            9       but they haven't started getting that severe until, like,
      1O   Q    Could you tell you that she could see you from where she               1O       the past year. And then when they do get that severe, it's
      11       was?                                                                    11       like every month or every two months, it seems like. But I
      12   A   She said that she had seen a person on the ~round and the               12       still get them on a normal basis; probably like once a week
      13       officer was in there and there was blood all over the place.            13       or a little more.
      14       She said it looked like a murder scene.                                 14   Q    But not so severe that they cause you to go to sleep?
      15   Q    So then after you were released in April, were you back in             15   A   Correct.
      16       the jail for any reason before your arrest In July?                     16   Q    Same place in the back of your head near the spine?
      17   A   No.                                                                     17   A    Yes, it always seems like it's on the left side of that;
      18   Q    So you were arrested in July and then you were in the jail             18       yes.
      19       from that time until you pied guilty and were sentenced and             19   Q Do you recall the first time you got one of those headaches?
      2o       then were transferred to the DOC custody?                               20   A   Yeah, I don't rememberthe specific time; no. I do remember
      21   A   Yes.                                                                    21       it was between -- it was after I was released to 10 days, I
      22   Q    During that period of time while you were at the jail, did             22       remember getting my first one probably like a week after
      23       you have any interactions with Josh Griffith?                           23       that.
      24   A   No talking, just seen him and stuff.                                    24   Q    So it was after your release in January, but before you
      25   Q    Did you talk to any other CO's or any other jail employees             25       were -- McKay put you back in jail in February?

                                       Pag e 3 0                                                                        Pag e 32

       1       about the Incident on January 12th?                                          A    Yes; yes.
       2   A    No.                                                                     2   Q And then - and it - how severe was that one in
       3   Q    The Complaint alleges that you have migraine headaches as a             3       relationship to the ones that put you to sleep?
               result of the incident on January 12th, Is that accurate?                    A    Well, I think the one that ended up making me end up going
       5   A    Yes, it is.                                                             5       to the hospital was that severe, but I was having them more
       6   Q    Has a doctor diagnosed you with migraines?                                      frequently that was starting to wony me. And then when I
       7   A    No.                                                                     7       had ones that severe, I don't know If it was more than one,
       8   Q    Tell me what happens and what symptoms do you have that you             8       but that's actually when I ended up going to the hospital
       9       characterize as migraines?                                               9       because I was concerned.
      10   A    It starts to hurt so severely in the -- it's in the back of            1o   Q    And when was that? When did you go to the hospital?
      11       my head. And then I guess it's doser to the spine. And                  11   A    I honestly don't know that date, but I want to say it was
      12       it's like an overwhelming pain like a stabbing pain. And                12       probably -- I remember messaging this girl around
      13       then sometimes it actually puts me to sleep, not like I just            13       Valentine's Day so it was probably like February 7th I went
      14       fall out and go to sleep, but it's so severe I have to lay              14       to Kalamazoo Jail -- or to Kalamazoo Hospital.
      15       down and go to sleep.                                                   15   Q    So again it was before you pied guilty and were put back in
      16   Q    Do you still get them, those headaches?                                16       jail by McKay in February?
      17   A    Yes.                                                                   17   A    Yes.
      18   Q How often do you get them?                                                18   Q And which hospital did you go to?
      19   A    That severely, probably like every couple months.                      19   A The downtown Kalamazoo one.
      2o   Q    Has the frequency changed over time? Gotten more frequent              2O   Q    Bronson?
      21       or less frequent?                                                       21   A    I honestly don't know. I think so. The one off of River --
      22   A    More frequent.                                                         22   Q    Oh, Riverview? Bronson is right downtown. Borgess Is,
      23   Q    So in the Immediate aftermath of January 12th, how often               23       like, up off of Gull Road. I don't know if that helps you .
      24       were you getting headaches that severe?                                 24   A    Yes, the one right downtown, so Bronson; yup.
      25   A    I had probably only had a couple up until -- well, I'm not             25   Q    Did you go there alone?


                                       Pag e 3 1                                                                        Page 33
                                                                                                                                 9 (Pages 30 to 33)

                                                               ~~~.Y
                                                                        800-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.167 Filed 06/23/20 Page 11 of 17

    BURNETT v. GRIFFITH                                                                                     DEPOSITTON OF DILLON BURNEn

       1   A Nope, I brought the girl I was talking about.                                  Q    Okay.
       2   Q Do you remember her name?                                                      A    But In Cass County.
       3   A Yes, Amanda.                                                               3   Q    And when was that?
           Q    Do you remember her last name?                                              A    My appointment was like May 7th or something like that and I
       5   A Baker.                                                                     5       had went to jail, I want to say, May 4th. And I was there
       6   Q Was there insurance that would have covered that?                                  for, like, six days.
       7   A   No.                                                                          Q    And what was that for?
       a   Q    Medicaid or don't you know?                                                 A    For being with my wife. But I was Incarcerated, though, for
       9   A No, I didn't have no Medicaid or nothing.                                  9       driving without a license, driving with no Insurance and
      lo   Q And were you admitted to the hospital or just seen In the                 lo       driving on a suspended license. That's why I was
      11       emergency room?                                                         11       Incarcerated.
      12   A I was just seen In the emergency room and ~ was also having               12   Q So just -- I want to make sure I understand, Mr. Burnett.
      13       vision problems where things would almost get to where I                13       When you say "for being with your wife,• it was because you
      14       couldn't see, like, blurrlness-wlse. But I could still                  14       were driving to get to your wife or was there a PPO? I'm
      15       function and stuff, just It would be from clear to blurry               15       not sure what you meant when you said, "For being with my
      16       for extended periods of time. And they had set up a time                16       wife."
      l7       for me to go see a neurological doctor.                                 l7   A    Well, because I pied guilty to the domestic violence, I
      18   Q    Okay. Did you see the doctor?                                          18       could not be around my wife legally. But we were seeing
      19   A No, because I·· I ended up getting Incarcerated In                        19       each other and I was In the house and the police came and
      20     February.                                                                 2o       arrested me, but they didn't arrest me on the charges of a
      21   Q    When you went to Bronson with the headache, what did they do           21       PPO violation or anything. They arrested me on driving.
      22       for you?                                                                22   Q    Do you know how they- did they have a warrant?
      23   A I'm not sure If they prescribed me any medicine, but they                 23   A    No.
      24    just -- they set up the appolnbnent with the specialist.                   24   Q    How did they come to the house to arrest you?
      25   Q And before you could go to the specialist, you were                       25   A    My wife said that her friend said that I was there.

                                      Page 34                                                                             Page 36

               re-sentenced by McKay in February?                                           Q    So your understanding is that Constance - one of
       2   A    Yes.                                                                    2       Constance's friends called the police, told the police that
       3   Q When you were brought back to the jail then, did you tell                  3       you were with Constance and that you weren't supposed to be
               the staff on Intake that you had these Issues and that you                       with Constance?
       5       were scheduled to see a neurologist?                                     5   A    Correct.
       6   A    Yes.                                                                        Q    So the police showed up, asked for your license or some
       7   Q And what -- what, if anything, happened as a result of that?               7       identification?
       8   A    Nothing happened, they didn't care. I mean, that's my                   8   A    No, they just woke me up. I was sleeping on my couch.
       9       understanding. They didn't make -- you know, you can say                 9   Q    And where was this?
      lo       whatever you want in there, but I was in jail.                          lo   A    In her apartment in Three Rivers.
      11   Q    Did you ask them that you -- you know, did you tell them,              11   Q    Do you know, how did you end up -
      12       "I've got this appointment. I need to keep it"?                         12   A    No, in Dowagiac.
      13   A Yes, I did.                                                               13   Q So what happened to those charges?
      14   Q Do you know who you talked to?                                            14   A Well, they ended up getting dropped obviously because they
      15   A    I remember talking -- no, but I remember telling people                15       weren't real.
      16       because it was important to me. And it was like the next                16   Q    So they arrested you for driving with a suspended license,
      17       day I remember after I got - I don't remember when it was               17        no insurance and what was the other thing? Expired license
      18       scheduled, but I remember it being either that same day or              18        or something?
      19       the next day that I was sentenced and they put ine in jail              19   A    Expired license, yup, something like that.
      20     again.                                                                    2o   Q     What department was that; do you know?
      21   Q So then after you were released In April, did you follow-up               21   A Well, it was Cass County, but I think it was the Dowagiac
      22        and make another appointment with a neurologist?                       22     police officer.
      23   A Yes, I did.                                                               23   Q     And then they lodged you at the Cass County Jail; right?
      24   Q And did you that keep that appointment?                                   24   A    Yes.
      25   A No, I ended up -- I ended up going to jail again.                         25   Q     And did you have an attorney appointed for you?


                                      Pag e 35                                                                            Pa ge 37
                                                                                                                              10 (Pages 34 to 37)

                                                             NetworkReporting /
                                                             - swEllUCOlJRT ~~
                                                                        800-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.168 Filed 06/23/20 Page 12 of 17

     BURNETT v. GRIFFITH                                                                                       DEPOSillON OF DILLON BURNET

            A   Yes.                                                                       1       headaches and your blurred vision?
        2   Q    And who was that; do you remember?                                        2   A   I honestly don't know. By that time I was fed up so I
        3   A   No, because I did not have a permanent attorney over there                 3       didn't tell them absolutely nothing.
                In cass. They do a temporary arraignment attorney until you                    Q   Have you been treated by any medical professional through
        5       get an attorney.                                                           5       the Department of Corrections for your headaches?
        6   Q So when were the charges dismissed? At the arraignment or                        A   No.
        7       after or before?                                                           7   Q   And have you - and I don't know what the process Is, but if
        8   A They were all dismissed except for the driving without a                             have a medical issue, do you do a kit (sic) and ask for
        9       license. They had me do a $300 bond. And then I'm not -- I                 9       treatment? How does that work?
      1O        bonded out. I'm not sure when they dismissed them, because                10   A   Yup, you do a kite and ask for medical treatment.
      11        I didn't go back to court.                                                11   Q   Have you done that for your headaches?
      12    Q    And your memory Is that you were supposed to 1·;ave gone back            12   A   No, because I'm trying to save up money to get other things
      13        to see the neurologist sometime early in May but you were in              13       I need. They charge you $5.
      14        the Cass County Jail when that appointment was scheduled?                 14   Q   For a medical visit?
       15   A   Yup.                                                                      15   A   Yes.
       16   Q    So when you got back out of the Cass County Jail after -                 16   Q   What if you don't have it?
       17       you said you were there for how long? Six days?                           17   A   They charge It to you anyway.
       18   A   Sbc days.                                                                 18   Q   So you could end up with a negative account? It's not that
       19   Q    Did you set up or try to set up another appointment with a               19       they're -- you're not going to see a doctor, you're just
       2o       neurologist?                                                              2o       going to end up with a negative balance on your account?
       21   A   No.                                                                       21   A   Correct; yup. But the reason why I haven't kited about
       22   Q    When you were booked in to the Cass County Jail, did you                 22       any -- because I also have severe lower back pain and this
       23       tell them about your medical history and the fact that you                23       Is since that Incident too. I don't know If It has anything
       24       were supposed to see a neurologist?                                       24       to do with that or not. But I haven't been kiting them
       25   A   I truly don't remember.                                                   25       about that either because I want -- you know, I just want

                                        Page 38                                                                            Page 40

        1   Q So between -- all right. You made one visit to the                                   stuff In here. I want shoes and stuff like that and that
        2        emergency room at Bronson that we just talked about?                      2       stuff costs money and they want to charge you. It's just a
        3   A    Yes.                                                                      3       big hassle. It's not efficient.
            Q    Between then and your arrest in July on a home lnvaslon                       Q    When did the low back pain start?
        5       charge, did you see any other doctors?                                     5   A   That started sometime that severely since like three months
        6   A    No.                                                                               In to my stay since July, so probably around September of
        7   Q    Your best memory ts you had not been prescribed any                       7       2018.
        8        medication during that period of time?                                    8   Q    Was there any event that triggered that or did it just start
        9   A    Correct.                                                                  9       to hurt?
       1o   Q    So when you were arrested in July and then you were at that              1o   A   It just -- It just got increasingly bad to a point where I
       11        point aga in booked Into Van Buren County Jail; correct?                 11       had to ask the -- I had to kite the nurse and ask what was
       12   A    Yes.                                                                     12    going on or whatever.
       13   Q Did you again tell them about your history and the headaches                13   Q And did you get any medication for that? Ibuprofen or
       14        and the blurred vision?                                                  14       anything?
       15   A    I don't remember talking to them for actually quite some                 15   A   Yeah; yup, they had started me on a little treatment plan
       16       time.                                                                     16       with that kind of stuff.
       17   Q Well, when you were first booked in, they go through a                      11   Q And did that help?
       18        booking process; right?                                                  18   A No.
       19   A    Right.                                                                   19   Q    Did you tell them it didn't help?
       2o   Q     And they ask you about allergies and that sort of thing;                20   A   Yeah.
       21        right?                                                                   21   Q    Did you - were you ever seen by anyone other than someone
       22   A    Yeah, I was --                                                           22       on the nursing staff?
       23   Q And your medical history?                                                   23   A    They did end up getting me an x-ray and stuff like that,
       24   A    Yup.                                                                     24       yes.
       25   Q     Did you tell them at that Initial booking about your                    25   Q    And was that at Lakeview also?


                                        Page 39                                                                            Page 41
                                                                                                                                 11 (Pages 38 to 41)

                                                               NetworkReporting I
                                                                -1Wcll!Of C'Ol*!J   ~:Y
                                                                         B(J(J.632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.169 Filed 06/23/20 Page 13 of 17

     BURNElT v. GRIFFITH                                                                                              DEPOSITTON OF DILLON BURNET

       1    A   They actually have the x-ray machine come there.                                     A   I believe so, yes.
       2    Q   Did you talk to a doctor about what the results of the x-ray                   2     Q    Did you ever tile a police report about that?
       3        were?                                                                          3     A   Yes.
            A   Yeah, they said that everything looks fine with my back or                           Q    Would that have been Kalamazoo Public Safety or Kalamazoo
       5        whatever.                                                                      5         Sheriff; do you know?
       6    Q   And let me ask you, Mr. Burnett, during the time from late                     6     A   Nope; nope, It -- I'm not -- now I feel like I'm lying. I'm
       7        January when you were released - right? - the first time?                      7         not trying to lie.
       8    A   Uh-huh (affirmative).                                                          8     Q    Oh, no-
       9    Q -    until July, were you still operating your business?                         9     A I think that -- I don't know If the tool thing happened
      10    A   No.                                                                           1O         during that 12 days. So I'm thinking that was sometime In
      11    Q    Did you -                                                                    11         December. This all happened - I don't know the exact dates
      12    A   I lost -- actually the time that I was Incarcerated for the                   12         on that. The only thing I know that happened during those
      13        12·days, I lost my house and all of my tools.                                 13         12 days was the house thing. The tools might have happened
      14    Q    Were they repossessed?                                                       14         prior to that. So I just -- I don't want to lie. I'm just
      15    A   My tools were stolen from my employees that-- that's why I                    15         trying to tell the truth.
      16        said I had no employees at the time because there was                         16     Q That's tine. I appreciate that. SO really you didn't work
      17        Issues. And my house was taken because I rented It and he                     17         at all in '18 because you didn't have any tools; right?
      18        took advantage of the opportunity that I was Incarcerated                     18     A   I think so, yes, sir; yeah, because my last paycheck was In
      19        and -- I don't know how you would say It, but took over my                    19         December sometime. So, yeah, by the time of '18 I would
      20        home.                                                                         2o         have had been doing no legal work as far as cash.
      21    Q    Who was that?                                                                21     Q    Now, the complaint also alleges that you've had personality
      22    A   I don't know his name. I have -- he sued me, though, so                       22         changes; is that accurate?
      23        It's In records somewhere.                                                    23     A    From my understanding, yeah.
      24    Q    SO was that the house in Lawton?                                             24     Q    And describe that for me.
      25    A   No, that was a house on -- on Van Kai, 22nd Street.                           25     A   Well, I don't know how to describe a personality change from

                                        Pa ge 4 2                                                                                Pa ge 44

            Q    SO you owned that house?                                                                my own perception, but I've never been a very violent person
        2   A   I was renting It. I did not own that.                                          2         or anything, but once that stuff happened, I felt like no
        3   Q    SO you were renting it from someone else?                                     3         one would help me, like no one could stop these people from
            A    And when I got Incarcerated for them 12 days, by the time I                             taking me to talk because they were the police. They could
        5       got out, I had no more house.                                                  5         do whatever they want. They clearly did It. I thought In
        6   Q    He had evicted you?                                                            6        my mind the only thing I could do to protect myself was tell
        7   A    He just straight up moved -- he straight up took It over.                     7         myself that If I had to kill my way out then I would kill
        8   Q SO he moved your stuff out and moved        himself in?                           8        somebody If I had to to not be Incarcerated again.
        9   A    I guess. None of my stuff was there no more.                                   9                And that really affected the way I was thinking
       1O   Q    Where were you - where were your tools when they were                        1O         because I did not - I didn't want to do that, but I was
       11       stolen?                                                                       11         trying to convince myself to keep going every day and to not
       12   A    They were on the job site.                                                   12         just hide.
       13   Q    Which was where.                                                             13     Q    To keep going where? Oh, you mean just to keep living your
       14   A    In Kalamazoo.                                                                14         life?
       15   Q    In a residence?                                                              15     A    Yeah; yeah, I couldn't even -- I was too afraid to be In the
       16   A    Yeah, a residential area; a plat or whatever they were                       16         car because I thought that they were going to pull me over
       17       called.                                                                       17         and take me back to jail again. But I had to keep moving.
       18   Q SO it was a new construction?                                                   18         I had to keep trying to live my life. And In order to do
       19   A    Yeah.                                                                        19         that, I had to convince myself that I would do whatever it
       2o   Q    so you didn't -   and you had -- you were subcontracting some                20         took.
       21       work there?                                                                   21     Q    SO I just want to make sure that I understand the sequence.
       22   A    Yes, sir.                                                                    22         You were incarcerated for 10 days in January and we talked
       23   Q    And you had had your tools there and when you were                            23        about that. That's when you got the cut on your head;
       24       incarcerated, the people that were supposed to be working                      24        correct?
       25       for you stole your tools?                                                      25    A    Yes, sir.

                                        Pa ge 43                                                                                  Pa ge 45
                                                                                                                                        12 (Pages 42 to 45)

                                                                NetworkReporting I
                                                                -1WCWIOf CO(,f!T REP01l1fRS   ::2/
                                                                         800-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.170 Filed 06/23/20 Page 14 of 17

     BURNETT v. GRIFFITH                                                                                                        DEPOSITTON OF DILLON BURNET

             Q And you were incarcerated again at the end - towards the                                         Q    Who arrested you? What agency arrested you then?
       2         end of February, all of March and part of April; is that                                   2   A    Forwhat?
       3         right?                                                                                         Q    For the fleeing and eluding?
             A   Correct.                                                                                       A   Igotaway.
       5     Q And then you were incarcerated again for six days in cass                                    5   Q    Okay.
                 County at the beginning of May?                                                            6   A    No agency arrested me for that.
             A Yes.                                                                                         7   Q    Maybe I misunderstood. But you ultimately were convicted
       8     Q And then you were - you've been incarcerated since your                                      8       for it?
       9         arrest on July - I think it was 28th, but late July for the                                9   A    Because when I -- I got away because I crashed my car and
      1o         home invasion charge; correct?                                                         1o          fled   on foot.   SO after that I had a warrant for my arrest.
      11     A Yes.                                                                                     11      Q For fleeing and eluding?
      12     Q    Were you incarcerated at any other times in 2018 that we                              12      A    For fleeing and eluding, which I ended up getting
      13         haven't talked about?                                                                  13          incarcerated on July 28th and they charged me with that on
      14     A I don't believe so.                                                                      14          top of the home Invasion first degree.
      15     Q   The Complaint also alleges that you believe you're suffering                           15      Q    So just to make sure that the record's dear, so when you
      16         from posttraumatic stress disorder?                                                    16          were arrested on July 28th for the home invasion, there was
      17     A Yes.                                                                                     17          an outstanding warrant for the fleeing and eluding?
      18     Q    Has that ever been diagnosed by a medical professional?                               18      A Yes, sir.
      19     A   No.                                                                                    19      Q    So when they charged you with the home invasion, they also
      2o     Q    What leads you to believe that you're suffering from PTSD?                            2o          charged you with the fleeing and eluding?
      21     A I don't actually know. It's like the - me thinking that or                               21      A Yup, they tried to work out a deal or whatever with them.
      22         me having to convince myself to go to - to go every day --                             22      Q Was that part of your guilty plea, that the fleeing and
      23         like, the part about me saying that I would -- was willing                             23          eluding would be dismissed?
      24         to hurt somebody, I never used to think like that. I never                             24      A    No; no, I thought I was getting set up so I didn't take the
      25         thought that hurting someone would be acceptable. And even                             25          plea deal that would have gave me a lot less years.

                                          Pa ge 46                                                                                           Page 48

                 during that time frame, I didn't think that it was                                             Q    So you did -- you did plead guilty?
        2        acceptable. But I didn't see any other way to prevent                                          A Yes, sir.
        3        myself from being put in that situation again. SO I would                                  3   Q    What was the consideration? I mean, what - did you get a
                 have -- from my perspective, that would have to be what I                                          lower sentence than you otherwise could have? Is that why
        5        would think.                                                                               5       you pied guilty?
        6    Q    So you've been convicted of first degree home Invasion. You                               6   A No, I pied guilty because the last chance for me to take the
        7        were convicted of - on a guilty plea. You were also                                                deal that would have only gave me, like, four years In
                 convicted on a guilty plea of - I'm assuming it was                                                prison for the home invasion -- I don't know If that's the
        9        misdemeanor domestic violence?                                                             9       right number. I think it was four years or four and a half
       10    A Yes.                                                                                     1o          or something. That same day that I was still not wanting to
       11    Q    Do you have any other convictions?                                                    11          take it. The prosecutor said, "Well, we still have the case
       12    A Yes, a fleeing and eluding that happened in like -- like May                             12          of fleeing and eluding. If he's not going to take this plea
       13        4th or something.                                                                      13          today, we're going to separate that and go ahead and run the
       14    Q Of '18?                                                                                  14          trial next week.• And my attorney, Gary Gabry, said that --
       15    A Yes.                                                                                     15      Q    I don't need to know what you - unless he said it out loud,
       16    Q Was that related to any of the charges that you ended up In                              16          don't tell me what Mr. Gabry told you. Okay?
       l 7       cass Couthy Jail for?                                                                  l   7   A Okay. Well, either way, he wasn't going to fight for me, so
       18    A    No, I just -- I ran because I had warrants for my arrest for                          18          I said, "Let's plead guilty to that.• Because he said he
       19        not reporting to -- I knew I didn't report to my year                                  19          had no case to go to trial for that.
       20        probation thing, so I figured I had warrants and so I ran so                           2O      Q    So were you - were you given a separate sentence for the
       21        I wasn't incarcerated.                                                                 21          fleeing and eluding?
       22    Q    Was that before you were arrested In Dowagiac?                                        22      A Yes, 270 days, I think.
       23    A After.                                                                                   23      Q And was that a Van Buren County charge?
       24    Q So It was after you were let out for the six days?                                       24      A Yes.
       25    A Yup.                                                                                     25      Q    So when you were incarcerated from July until you

                                          Pa ge 47                                                                                            Page 49
                                                                                                                                                    13 (Pages 46 to 49)

                                                                   NetworkReporting I
                                                                   .... $'L\1liWIOfi C'Oi*IT   1VOllTFJIS:.2/
                                                                               Boo-632-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.171 Filed 06/23/20 Page 15 of 17

    BURNETT v. GRIFFITH                                                                                      DEPOSmON OF DILLON BURNET

       1       transferred to DOC, you were serving that term?                              Q   So when you moved back to Michigan, you went to work for
       2   A Aswell.                                                                    2       your dad's construction company?
       3   Q    Does the time you serve in DOC count towards that as well?              3   A   Yup.
           A Yeah, that's --                                                                Q   And how long did you work there?
       5   Q So you've served your term?                                                5   A   Until 2016, so about 2014 to 2016.
       6   A   That's already been time served, yes, sir.                               6   Q    And what did you say that it was - Hometex?
       7   Q    Any other convictions - any convictions before 2018?                    7   A   Hometex.
       8   A   When I was a minor.                                                          Q    And that was residential construction?
       9   Q    But nothing since you turned 18 until 2018?                             9   A   Yes.
      1O   A Correct.                                                                  1o   Q    Have you had any medical treatment through the Department of
      11   Q    Are you a high school graduate?                                        11       Corrections?
      12   A   I actually dropped out and got my GED prior to my graduation            12   A   No.
      13       date.                                                                   13   Q   As far as you know, did - have you received any sort of
      14   Q    Where did you go to high school?                                       14       medical classification from DOC?
      15   A Paw Paw High School.                                                      15   A   I'm in outpatient therapy, which means I work with a
      16   Q    And where did you get your GED? Is that through Paw Paw?               16       psychiatrist. It's really hard. There will -- I can tell
      17   A   I believe the name is Kalamazoo Community Center.                       17       that she's starting to hear me. It takes time for them to
      18   Q And when did you get your GED?                                            18       actually hear a prisoner. I don't know If you know what I'm
      19   A   I would have graduated in 2018. I got my GED --         not 2018,       19       saying, but some people just come to these psychiatrists and
      2O       2008. I believe I got my GED when It was 2007, but because              2O       say whatever to get on drugs or something like that. I
      21       I wasn't 18 yet, I had to wait until my 18th birthday.                  21       think she's actually starting to listen and communicate with
      22   Q Have you taken any other formal education after you received              22       me. So I believe there was actually -- she was just -- I
      23       your GED? Any classes anywhere?                                         23       just seen her yesterday and she was talking about some type
      24   A   Yeah, I went to KVCC and I did, like, two years of the                  24       of pills and that really actually -- I'm not a big fan of
      25       automotive technology program or something, I think It's                25       doing that, but, you know --

                                       Page 50                                                                         Page 52

       1       called; automotive tech program.                                             Q    When did you start seeing a psychiatrist?
       2   Q    Did you get a certification?                                            2   A    As soon as I could, so as soon as I got incarcerated in
       3   A    No.                                                                     3       MDOC. I see him monthly.
           Q    Do you recall what years you would have been at KVCC?                       Q    And how does that work? Do they have to screen you and
       5   A    Probably like 2009 to 2011 on and off.                                  5       approve you to see - to be seen or can any -
       6   Q    Did you ever work as a mechanic?                                        6   A    I believe so, they -- like, in quarantine, they all screen
       7   A I've worked on cars but not as far as a career or pay.                     7       you and then -- yup, and then I had -- yeah, now they're
       8   Q Before you started your own construction company, did you -                8       seeing me for therapy.
       9       did you work for any construction companies?                             9   Q    And do you know what it is you're being seen for?
      1O   A    Yes, I worked for -- the one right before that was Hometex,            10   A    For depression, PTSD, yup.
      11       which was my dad's company. I worked for him. And then the              11   Q    So do you know if this - do you remember the psychiatrist's
      12       one before that was road construction,      not house                   12       name, by the way?
      13       construction, and that was RedStone Construction in                     13   A    Domico, D-o-m-1-c-o.
      14       Redfield - or in Little Rock, Arkansas.                                 14   Q    And where do you - do you know her first name?
      15   Q    When did you work for RedStone?                                        15   A    No.
      16   A    Around, like, 2011 to 2014, something like that. Those may             16   Q    Where do you see her? Here at the prison?
      17       fluctuate a little bit, but, yeah.                                      17   A    Yes, sir.
      18   Q    And you were obviously living in Arkansas during that period           18   Q    How often?
      19       of time?                                                                19   A    Once a month as of right now and that's actually not enough

      20   A    Yes.                                                                   2O       for me, so I started -- I talk to the chaplain. He's going

      21   Q    Do you have any convictions in Arkansas?                               21       to allow me to kite him like once a month too so I can get
      22   A    No.                                                                    22       two kind of sessions too.

      23   Q    And when you moved back to Michigan -- well, did you work              23   Q    And that -- do you have to pay for those sessions?

      24       for your dad before or after you worked at RedStone?                    24   A    No.

      25   A    After.
                                                                                       25   Q    Do you know why it's - why you don't have to pay for those,


                                        Page 51                                                                        Page 53
                                                                                                                             14     (Pages 50 to 53)


                                                              ~~=y
                                                                       8()0.032-2720
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.172 Filed 06/23/20 Page 16 of 17

    BURNEIT v. GRIFFITH                                                               DEPOSffiON OF DILLON BURNm

       1       but you would have to pay to see a doctor about your back?
       2   A   Idonot.
       3   Q Do you know - so presumably It's Dr. Domlco?
           A   Yes.
       5   Q   Has Dr. Domlco diagnosed you with PTSD; do you know?
       6   A   No.
       7   Q Has she diagnosed you with depression?
       8   A   She hasn't diagnosed me with any diagnosis.
       9   Q But you spedfically asked to be seen by a psychiatrist;
      10       correct?
      11   A   Yes.
      12   Q And was it for depression or - I mean, what Is it that you
      13       told them you needed to be seen for?
      14   A   I told them that my family thinks that I have some mental
      15       issues and I agree with them because of the way I was
      16       thinking prior to coming in here was leading me down the
      17       path led me here. SO I clearly believe them and I think I
      18       should get help.
      19              MR. BOGREN : I don't have any other questions, Mr.
      20       Burnett. Thank you .
      21              MR. PIPER: No questions.
      22              (Deposition conduded at 2:33 p.m.)
      23
      24                     -0-0-0-
      25

                                       Page 54




                                                                                                    15 (Page 54)

                                                           Network.Reporting I
                                                           -smEltQi cwir IVOllTFRS~
                                                                  800-032-2720
 Case 1:19-cv-00257-HYJ-SJB ECF No. 35-7, PageID.173 Filed 06/23/20 Page 17 of 17


 1

 2

 3

 4

 5           I certify that this transcript, consisting of 54 pages, is a
 6     complete, true and correct record of the testimony of Dillon
 7     Burnett held in this case on February 20, 2020.
 8           I also certify that prior to taking this deposition, Dillon
 9     Burnett was duly sworn to tell the truth .

10

11

12

13

14



16

17

18     March 4, 2020

19

20                                        E~e~9361
                                          Notary Public , St a te of Mich ig a n
21                                        County of Montcalm
                                          My commis sion e xpir es 0 5 /2024
22                                        Networ k Re p ort i n g Corpo ra tion
23
                                          2604 Su nny s ide Drive
                                          Ca dill a c , Mich iga n 4960 1 -8 7 49
24

25                                        Page 55
